EXHIBIT B
 1
7




 4

 5

 6
                          IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7
                                   IN AND FOR THE COUNTY OF LINCOLN
 8
     OHIO CASUALTY INSURANCE
 9   CORPORATION, as Subrogee of IRIEN
     JENNINGS DBA TOMFOOLERY PIZZA                           NO. 19-2-00024-5
10   PUB,
                                                             NOTICE OF REMOVAL TO PLAINTIFF
11
                                          Plaintiff,
12
                VS.
13
     APPLE INC.,
14
15                                        Defendant.

16   TO:                    OHIO CASUALTY INSURANCE CORPORATION, as Subrogee of IRIEN
                            JENNINGS DBA TOMFOOLERY PIZZA PUB, Plaintiff,
17
     AND TO:                Kevin F. Smith of Law Offices of Mark Dietzler, its attorneys.
18
                You are hereby notified that on the 31St day of May, 2019, Apple Inc., defendant, filed a
19
     Notice of Removal of the action originally brought by plaintiff in the Superior Court of
20
     Washington for Lincoln County, Cause No. 19-2-00024-5, with the United States District Court
21
     for the Eastern District of Washington; so that this action has been removed from the Superior
22
     Court to the United States District Court. A copy of the Notice of Removal is attached and
23
     herewith served upon you.
24
25

                                                                               Betts
                                                                               Patterson
                                                                               Mines
                                                              1                One Convention Place
     NOTICE OF REMOVAL TO PLAINTIFF                                            Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (2061 292-9988
     1420830.docx/053019 1059/8601-0002
 1
                DATED this 31st day of May, 2019.
 2
                                                    BETTS, PATTERSON & MINES, P.S.
 3

 4

 5                                                  By
                                                      Christopher W. Tompkins, WSBA #11686
 6                                                    Natasha A. Khachatourians, WSBA #42685
                                                    Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                      Betts
                                                                      Patterson
                                                                      Mines
                                                                      One Convention Place
     NOTICE OF REMOVAL TO PLAINTIFF - 2                               Suite 1400
                                                                      701 Pike Street
                                                                      Seattle, Washington 98101-3927
                                                                      (206) 292-9988
     1420830.doex/053019 1059/8601-0002
 1                                          CERTIFICATE OF SERVICE

                I, Karen L. Pritchard, declare as follows:
 3              1)          I am a citizen of the United States and a resident of the State of Washington. I
 4   am over the age of 18 years and not a party to the within entitled cause. I am employed by the
 5   law firm of Betts, Patterson & Mines, P.S., whose address is One Convention Place,
 6   Suite 1400, 701 Pike Street, Seattle, Washington 98101-3927.
 7              2)          By the end of the business day on May 31, 2019, I caused to be served upon
 8   counsel of record at the addresses and in the manner described below, the following document:
 9
                •           Notice of Removal to Plaintiff; and
10
                •           Certificate of Service.
11
     Counsel for Plaintiff Ohio Casualty Insurance Corporation                         ID U.S. Mail
12   Kevin F. Smith                                                                    Q Hand Delivery
     Law Offices of Mark Dietzler                                                      ❑ Facsimile
13
     1001 4th Ave Ste 3300                                                             ❑ Overnight
14   Seattle, WA 98154-1101                                                            O Email
     kevinf.smith@libertymutual.com
15
                I declare under penalty of perjury under the laws of the State of Washington that the
16
     foregoing is true and correct.
17
                DATED this 31st day of May, 2019.
18

19                                                                                                     A'4,
                                                                      6711Mt
20

21
                                                                   4n
                                                                    ar L. Pritchard, Legal Assistant



22

23

24

25

                                                                                Betts
                                                                                Patterson
                                                                                Mines
                                                               3                One Convention Place
     NOTICE OF REMOVAL TO PLAINTIFF                                             Suite 1400
                                                                                701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     1420830.docx/053019 1059/8601-0002
